--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2


RETENTION AND NONCOMPETITION AGREEMENT


This Retention and Noncompetition Agreement (this "Agreement") is made as of May
2, 2014 between VERTEX REFINING LA, LLC, a Louisiana limited liability company
(the "Company"), and the undersigned employee (the "Employee").  Certain
capitalized terms used herein but not otherwise defined shall have the meanings
set forth in Section 1.


RECITALS


A.           Employee has been employed by and has rendered services to or for
the benefit of Omega Holdings Company LLC, a Delaware limited liability company
("Holdings"), or a Seller (as defined below).  Holdings is the sole member of
Omega Refining, LLC, a Delaware limited liability company ("Omega"), and Bango
Refining NV, LLC, a Delaware limited liability company ("Bango Refining;" and
along with Omega, each a "Seller" and collectively, the "Sellers").


B.           The Company and Vertex Refining NV, LLC, a Nevada limited liability
company ("Bango Buyer;" and along with the Company, individually a "Buyer" and
collectively, the "Buyers"), have agreed to purchase substantially all of the
assets of the Sellers used in connection with the operation of Sellers' business
of (1) operating oil re-refineries and, in connection therewith, purchasing used
lubricating oils and re-refining such oils into processed oils and other
products for the distribution, supply and sale to end-customers and (2) the
provision of related products and support services (the "Business"), pursuant to
the terms and conditions of an Asset Purchase Agreement made and entered into as
of March 17, 2014 by and among Vertex Energy, Inc., a Nevada corporation and
sole member of each of the Buyers, Buyers, Sellers and Holdings (the "Purchase
Agreement").


C.           At the Initial Closing (as such term is defined in the Purchase
Agreement), the Company will purchase substantially all of the assets of Omega
(the "Omega Sale") and at the Second Closing (as such term is defined in the
Purchase Agreement), the Bango Buyer will purchase substantially all of the
assets of Bango Refining.


D.           Following the Omega Sale, the Company, directly and indirectly
through their Affiliates, will continue to operate the Business, which is highly
competitive.


E.           In light of, among other things, Employee's intimate knowledge of
the Business and relations with customers, suppliers, employees and others
having business dealings with the Business, Employee acknowledges that
Employee's competition with the Business, or disclosure or use of Confidential
Information (as defined below), would cause the Company and its Affiliates to
suffer significant and irreparable damage, including damage resulting from a
significant decrease in the value of the Business.  Accordingly, the Company
desires to bind Employee to the noncompetition and confidentiality obligations
contained herein, and Employee agrees to be so bound in exchange for the
Retention Bonus (as defined below).


F.           Following the Omega Sale, the Company will hire and retain the
Employee, and Employee desires to be hired and retained by the Company.  In
consideration of such retention, the Company desires to pay Employee, and
Employee accepts, the Retention Bonus (as defined below).

 
 

--------------------------------------------------------------------------------

 

AGREEMENTS


In consideration of the recitals and the mutual covenants and agreements set
forth in this Agreement, the parties agree as follows:


1.           Definitions.  For purposes of this Agreement, the term:
 
(a)           "Affiliate" means, with respect to any person or entity, any other
person or entity that, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such person or entity, and the term “control” (including the terms “controlled
by” and “under common control with”) means the possession, directly or
indirectly, of more than 50% of the outstanding voting power of such person or
entity or the power to direct or cause the direction of the management and
policies of such person or entity, whether through ownership of voting
securities, by contract or otherwise.
 
(b)           "Cause" means (i) the Employee's conviction of, or a plea of
guilty or nolo contendere to, a felony or a crime involving moral turpitude,
(ii) any intentional or willful misappropriation by the Employee of funds or
property of the Company, (iii) any violation by the Employee of the terms of any
covenant not to compete or confidentiality agreement with respect to the
Company, (iv) any material failure of the Employee that is intentional or
willful, or any material refusal of the Employee, to perform the duties
reasonably assigned to him, or (v) any other intentional, fraudulent or gross
misconduct by the Employee which is demonstrably injurious to the Company.
 
(c)           "Competitive Business" means any business or activity which
competes, within the Restricted Territory (as defined below), with the business
(including without limitation the Business) of the Company or any of its
Affiliates in which business Employee was materially engaged or involved at any
time during the twelve (12) month period immediately preceding the Employment
Termination Date.  The term "Restricted Territory" means the territory that
includes any states of the United States in which the particular business of the
Company, any of its Affiliates or Holdings, referenced in the foregoing
sentence, is or was conducted or engaged.  For purposes of this provision, a
business shall be deemed to "compete" within the Restricted Territory if it has
operations or employees in, markets or sells products or services in, has
customers in or solicits business from Persons in the Restricted Territory.  A
business of the Company, any of its Affiliates or Holdings shall be deemed to be
"conducted or engaged" where it has operations, employees, or customers, where
it markets or sells products or services, or where Persons are located which or
whom the business solicits to purchase its products or services.
 
(d)           "Confidential Information" means all ideas, information, knowledge
and discoveries, whether or not patentable, trademarkable or copyrightable, that
are not generally known in the trade or industry and about which Employee has
knowledge as a result of Employee’s employment with the Company, any of its
Affiliates or Holdings, or participation in, or direct or indirect beneficial
ownership of, the Company, any of its Affiliates or Holdings, including product
specifications, manufacturing procedures, methods, equipment, compositions,
technology, patents, know-how, inventions, improvements, designs, business
plans, marketing plans, cost and pricing information, internal memoranda,
formula, development programs, sales methods, customer, supplier, sales
representative, distributor, licensor and licensee lists, mailing lists,
customer usages and requirements, computer programs, information constituting
“trade secrets” under applicable law and other confidential technical or
business information and data.  Notwithstanding the foregoing, the term
“Confidential Information” shall not include any information that now or
hereafter is in the public domain through no fault of the Employee.
 

 
2

--------------------------------------------------------------------------------

 

(e)           "Disability" has the meaning provided in Section 409A of the
Internal Revenue Code of 1986, as amended.
 
(f)           "Effective Date" means the date on which the Omega Sale is
consummated.
 
(g)           "Employment Termination Date" means the date on which the Employee
is no longer employed, for whatever reason, by at least one of the following:
(i) the Company or (ii) any Affiliate of the Company.
 
(h)           "Person" means an individual, corporation, partnership, limited
liability company, business trust, joint stock company, association, trust,
unincorporated organization, joint venture, governmental authority or other
entity.
 
(i)           "Retention Bonus" means an amount in cash equal to $150,000.
 
2.           Retention Bonus.  Subject to the Employee's continued employment by
the Company through the applicable payment date, the Company will pay the
Employee as follows:
 
(a)           The Company will make a first payment of 50% of the Retention
Bonus to the Employee on the Effective Date;


(b)           The Company will make a second payment of 50% of the Retention
Bonus on the six-month anniversary of the Effective Date (or, if such date is
not a business day, on the first business day following such date) provided the
Employee shall have remained in the continuous employment of the Company (or one
of its Affiliates) during the period from the Effective Date until such second
payment date; provided, however, that continuous employment until such date
shall not be a condition to receipt of this second payment if the Employee's
employment has been terminated by the Company without Cause or due to the death
or Disability of the Employee.


3.           Employment Relationship.  Nothing in this Agreement shall limit the
right of the Company, any parent of the Company, or any other person that owns
or controls the Company to terminate the Employee's employment or otherwise
impose any obligation to continue to employ the Employee from and after the
Effective Date.
 
4.           Tax Withholding.  The Company may withhold from any payments to the
Employee pursuant to this Agreement such federal, state, local or other taxes as
shall be required to be withheld pursuant to any applicable law or regulation.
 
5.           Noncompetition; Nonsolicitation Generally.  For a period of two (2)
months from and after the Employment Termination Date, Employee shall not,
either individually or as an employee, officer, principal, agent, partner,
shareholder, owner, trustee, beneficiary, co-venturer, contractor, distributor,
consultant or otherwise, directly or indirectly:
 
(a)           In a capacity similar to Employee's capacity with the Company, any
of its Affiliates or Holdings in the twelve (12) months prior to the Employment
Termination Date, or any other capacity reasonably likely to involve the use or
disclosure of Confidential Information, participate in, become associated with,
provide assistance to, or engage in or have a financial interest in any
Competitive Business;
 

 
3

--------------------------------------------------------------------------------

 

(b)           Except on behalf of the Company or any of its Affiliates, solicit,
induce or otherwise offer employment or engagement as an independent contractor
to, or engage in discussions regarding employment or engagement as an
independent contractor with, any person who is or was an employee, commissioned
salesperson or consultant of, or who performed similar services for, the Company
or its Affiliates, or assist any third party with respect to any of the
foregoing, unless such person has been separated from his or her employment or
other relationship with the Company and each of its Affiliates for a period of
six (6) consecutive months; or
 
(c)           Engage in any practice the purpose of which is to evade the
provisions of the foregoing noncompetition and nonsolicitation covenants.
 
Provided, however, that the foregoing shall not prohibit the ownership of not
more than 2% of the securities of any corporation or other entity that is listed
on a national securities exchange or traded in the national over-the-counter
market, provided that Employee does not have any active participation in the
business or management of such corporation or other entity.  Employee
acknowledges and agrees that the duration, scope and activity restrictions of
this Section 5 are reasonable.
 
6.           Confidential Information.
 
(a)           From and after the date of this Agreement, until a date that is
two (2) years after the Employment Termination Date, Employee shall not,
directly or indirectly, (a) use any Confidential Information for any purpose
other than on behalf of and with the consent of the Company or any of its
Affiliates, (b) disclose any Confidential Information to any person or entity
other than the Company or any of its Affiliates, (c) keep or make copies of any
documents, records or property containing any Confidential Information, or (d)
assist any other person or entity in engaging in any of the foregoing, except to
the extent necessary (i) to comply with the express terms of any agreement
between Employee and the Company or any of its Affiliates, (ii) to comply with
the express terms of a request by the Company or any of its Affiliates, or (iii)
to perform Employee's employment duties and responsibilities on behalf of the
Company or any of its Affiliates.  Notwithstanding the foregoing, Employee may
disclose Confidential Information at such times, in such manner and to the
extent such disclosure is required by applicable law, provided that Employee (x)
provides the Company with prior written notice thereof, (y) limits such
disclosure to what is strictly required, and (z) attempts to preserve the
confidentiality of any Confidential Information so disclosed.  In addition, even
after the aforementioned period, Employee shall not disclose to others or use
any Confidential Information that constitutes a trade secret, or any information
that the Company or any of its Affiliates received from a third party and
continues to hold in confidence.  Nothing in this Agreement reduces any
obligation of Employee to comply with applicable laws or orders relating to
trade secrets, confidential information and unfair competition.  If, at any time
on or after the date of this Agreement, Employee discovers that Employee is in
personal possession of any records containing any Confidential Information, then
Employee shall immediately deliver such records to the Company, without
retaining any copy or summary thereof.  Employee shall not assert a waiver or
loss of confidential or privileged status of the information based upon such
possession or discovery.
 

 
4

--------------------------------------------------------------------------------

 

(b)           Nothing in this Agreement is intended to in any way limit or
negate Employee's duties and obligations or the Company's rights under the
common law of torts or trade secrets, or under any statute relating to trade
secrets or the protection of confidential or proprietary information where such
law provides the Company with broader protection than that provided herein.  In
addition to the Company's rights and the Employee's duties as specifically set
out in this Agreement, the Company will retain all such rights, and Employee
will be bound by all such duties to protect Confidential Information, the
Company's trade secrets, and other information regarding the Company's business,
as are or may be provided under the law (including but not limited to statutory,
regulatory and common law).
 
7.           Consideration.  Employee acknowledges that the Retention Bonus paid
pursuant to this Agreement is adequate consideration for Employee's execution,
delivery and performance of this Agreement, including the noncompetition and
nonsolicitation covenants contained herein.  Employee further acknowledges that
the consideration described in this Section 7 shall not constitute, and shall
not be construed to constitute, any type of limitation on the rights and
remedies (including the amount of monetary damages) available to the Company and
its Affiliates in the event of any breach or threatened breach of this
Agreement.
 
8.           Miscellaneous.
 
(a)           Assignment.  The Company may sell, assign or otherwise transfer
this Agreement, in whole or in part, to any person or entity that purchases all
or any portion of the Business.  Employee shall not assign, transfer or
otherwise encumber this Agreement or  Employee's rights or obligations
hereunder, in whole or in part, whether voluntarily or by operation of law,
without the prior written consent of the Company, and any such attempted
assignment without such consent shall be void and without legal effect.
 
(b)           Parties in Interest.  This Agreement shall be binding upon, inure
to the benefit of, and be enforceable by the parties and their respective
permitted successors and permitted assigns.  In addition, Employee acknowledges
and agrees that the Company's Affiliates are third-party beneficiaries of this
Agreement and shall have the right to enforce the provisions of this Agreement
to protect their respective rights and interests.  There are and shall be no
other third-party beneficiaries of this Agreement.
 
(c)           Severability.  If any court of competent jurisdiction determines
that the provisions of this Agreement, including the provisions set forth in
Section 5 and Section 6 are illegal or excessively broad as to duration, scope
or activity, then such provisions shall be construed so that the remaining
provisions of this Agreement shall not be affected, but shall remain in full
force and effect, and any such illegal or overly broad provisions shall be
deemed, without further action on the part of any person or entity, to be
modified, amended and/or limited, but only to the extent necessary to render the
same valid and enforceable in the applicable jurisdiction.
 
(d)           Amendment.  This Agreement may be amended or supplemented only
pursuant to a written instrument executed and delivered by each party; provided,
however, that the Company may, in its reasonable discretion, require the
execution of any such amendment, modification or supplement by Employee.
 

 
5

--------------------------------------------------------------------------------

 

(e)           Waiver.  No waiver by any party of any of the provisions of this
Agreement shall be effective unless expressly set forth in writing and executed
by the party so waiving.  Except as provided in the preceding sentence, no
action taken pursuant to this Agreement, including any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by the party taking
such action of compliance with any provision of this Agreement.  The waiver by
any party of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach.
 
(f)           Equitable Relief and Attorneys' Fees.  Employee agrees that (i)
any breach by Employee of the provisions of Section 5 or Section 6 will result
in irreparable injury to the Company and its Affiliates for which a remedy at
law would be inadequate and (ii) in addition to any relief at law that may be
available to the Company and its Affiliates for such breach and regardless of
any other provision contained in this Agreement, the Company and its Affiliates
shall be entitled to injunctive and other equitable relief as a court may grant,
without the need to post a bond.  This Section 8(f) shall not be construed to
limit the right of the Company and its Affiliates to obtain equitable relief for
other breaches of this Agreement under general equitable standards.  The Company
shall also be entitled to its reasonable attorneys' fees and costs associated
with enforcing, or recovering damages for a breach of, any of the provisions of
Section 5 or 6 of this Agreement.
 
(g)           Counterparts.  This Agreement may be executed by signatures
exchanged via facsimile or other electronic means (including email delivery of
PDF signatures) and in one or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.
 


[Signature page follows.]



 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.


VERTEX REFINING LA, LLC
 
By: /s/ Chris Carlson
Name: Chris Carlson
Its: CFO
 
EMPLOYEE:
    /s/ Dave Peel
Dave Peel

 
 
 
 
7

--------------------------------------------------------------------------------

 